Citation Nr: 1540931	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diverticulosis, to include as secondary to a service connected disability.

2.  Entitlement to service connection for plantar fascial and heel pain, to include as secondary to a service connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1998 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) in May 2009.  A transcript of that hearing is of record.

In November 2014, the Board remanded the case to the RO for additional development.  The Board is satisfied that there was at the very least substantial compliance with its November 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  Diverticulosis was not shown in service and the weight of the evidence is against a finding that diverticulosis is related to service or is due to or aggravated by a service connected disability

2.  Plantar fascial and heel pain were not shown in service, foot arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that any plantar fascial and heel pain are related to service or are due to or aggravated by a service connected disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for diverticulosis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  Criteria for service connection for plantar fascial and heel pain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  The Veteran testified at a DRO hearing in May 2009.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service-connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Diverticulosis

Veteran seeks service connection for diverticulosis, which he contends is secondary to taking medications for his service connected right ankle disability.  He filed his claim for service connection in January 2007, which was denied in a January 2008 rating decision.  The denial was appealed to the Board, and the Board remanded the claim for an additional VA examination which was provided in June 2015.

The Veteran's STRs show that he treated for right upper quadrant abdominal pain in October 2002 and for stomach pain in March 2003.  However, STRs do not contain any gastrointestinal or abdominal diagnosis.  The Veteran separated from service in August 2003.  

Following service, there is no indication of diverticulosis for several years until a CT of the abdomen and pelvis in January 2007 showed minimal diverticulosis in the sigmoid colon.  Of note, the Veteran's medical records after the his separation from service do not show any treatment for diverticulosis.  

The Veteran did file for service connection for an ankle problem several years after separation, but he made no mention of diverticulosis or symptoms that might be linked with such a condition.

In October 2007, the Veteran was afforded a VA examination.  The Veteran reported a history of bleeding whenever he has bowel movements more than two times in a day.  After interviewing the Veteran and conducting a physical examination, the examiner opined that the Veteran's diverticulosis was not due to his medications.  The examiner also opined that the Veteran's diverticulosis was not due to treatment for his stomach pain in service explaining that diverticulosis was at the sigmoid colon and not at the stomach.  In addition, the examiner noted that the Veteran's symptoms were not in the lower abdomen.  Finally, the examiner reported that diverticulosis was not caused by medication.  After the examination, the examiner reviewed the Veteran's claims file and reported the opinion was unchanged.

At the May 2009 DRO hearing, the Veteran testified that he had problems with is stomach on active duty and a recent MRI showed diverticulosis.

In June 2015, the VA was afforded another VA examination.  The Veteran was interviewed by telephone and the examiner reviewed the Veteran's claims file.  The examiner opined that there was no aggravation of the Veteran's mild diverticulosis beyond its natural progression.  The examiner noted that the Veteran's treatment records showed no symptomology, treatment, or medications for diverticulosis, and therefore there was no documented aggravation.

The Board notes that the Veteran's medical record also contains treatment for internal hemorrhoids, which he reported resulted in blood in his stool.

After weighing all the evidence, the Board finds great probative value in the VA examiners' opinions, which considered the elements necessary to substantiate claims for direct service connection and secondary service connection.  In addition, the opinions are consistent with records showing no signs of symptoms of diverticulosis during the Veteran's service.  There is no evidence of aggravation of diverticulosis.  Finally, the June 2015 VA examiner opined that the Veteran's medications or constipation did not cause or aggravate the Veteran's diverticulosis beyond its natural progression. 

The Veteran has not submitted any evidence supporting his contention that his diverticulosis was proximately due to, the result of, or permanently aggravated by his service connected disability.  Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiners' opinions, as they are supported by the evidence of record and their conclusions have not been challenged.  Furthermore, the record contains no evidence of an in-service incurrence or aggravation of diverticulosis.  Thus, the evidence fails to establish service connection for the Veteran's diverticulosis on a direct basis.

Consideration has been given to the Veteran's assertion that his diverticulosis was proximately due to his service connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of diverticulosis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Diverticulosis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testings such as MRIs are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran was competent to report perceived symptoms of his diverticulosis, he has not been shown to have possessed the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating gastrointestinal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Accordingly, the criteria for service connection have not been met for diverticulosis.  That is, the evidence did not show that diverticulosis was diagnosed in service; the weight of the evidence is against a finding that diverticulosis has existed continuously since service; and the weight of the evidence is against a finding that medications for the Veteran's service connected right ankle disability either caused or aggravated his diverticulosis.  Therefore, the claim is denied.  

Plantar Fascial and Heel Pain

Veteran seeks service connection for plantar fascial and heel pain, which he contends is secondary to his service-connected right ankle disability.  He filed his claim for service connection in June 2007, which was denied in a January 2008 rating decision.  The denial was appealed to the Board, and the Board has remanded the claim an additional VA examination.

The Veteran's STRs show that at his induction, he was noted to have undergone surgery for an ingrown toenail on his right foot.  His STRs do not document any plantar fascial or heel pain while in service.  The record also does not show that the Veteran was diagnosed with any foot arthritis within one year of separation from service.

While the record contains complaints and treatment for his service connected right ankle disability, there is no indication that treatment for any foot symptoms or complaints was sought.

In October 2007, the Veteran was afforded a VA examination.  The Veteran reported that he started having foot pain after prolonged standing.  He also reported wearing shoes with arch supports and receiving foot injections at least once every two months.  After interviewing the Veteran and conducting a physical examination, the examiner opined that the Veteran's plantar fascial and heel pain was not secondary to his service connected right ankle disability.   After the examination, the examiner reviewed the Veteran's claims file and reported the opinion was unchanged.

At the May 2009 DRO hearing, the Veteran testified that he started having heel pain in 1999.  He further testified that he used an ACE bandage to wrap it up and used over-the-counter medications.

In June 2015, the VA was afforded another VA examination.  The Veteran was interviewed by telephone and the examiner reviewed the Veteran's claims file.  The examiner opined that the Veteran's plantar fascial and heel pain was not aggravated beyond its natural progression by the Veteran's service connected right ankle disability.  The examiner noted that the Veteran's medical record contained no specific symptoms or treatment related to plantar fascial and/or heel pain.

After weighing all the evidence, the Board finds great probative value in the VA examiners' opinions, which considered the elements necessary to substantiate claims for direct service connection and secondary service connection.  In addition, the opinions are consistent with records showing no signs of symptoms of plantar fascial and heel pain during the Veteran's service.  There is no evidence of aggravation of plantar fascial and heel pain.  Finally, the June 2015 VA examiner opined that the Veteran's service connected right ankle disability did not cause or aggravate the Veteran's plantar fascial and heel pain beyond its natural progression. 

The Veteran has not submitted any evidence supporting his contention that his plantar fascial and heel pain was proximately due to, the result of, or permanently aggravated by his service connected disability.  Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiners' opinions.  Furthermore, the record contains no evidence of an in-service incurrence or aggravation of plantar fascial and heel pain.  Thus, the evidence fails to establish service connection for the Veteran's plantar fascial and heel pain on a direct basis.

Consideration has been given to the Veteran's assertion that his plantar fascial and heel pain were proximately due to his service connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of plantar fascial and heel pain, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Plantar fascial and heel pain are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testings such as MRIs or ultrasounds are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran was competent to report perceived symptoms of his plantar fascial and heel pain, he has not been shown to have possessed the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating musculoskeletal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Accordingly, the criteria for service connection have not been met for plantar fascial and heel pain.  That is, the evidence did not show that plantar fascial and heel pain were diagnosed in service or within a year of service; the weight of the evidence was against a finding that plantar fascial and heel pain had existed continuously since service; and the weight of the evidence was against a finding that the Veteran's service connected right ankle disability either caused or aggravated his plantar fascial and heel pain.  Therefore, the claim is denied.  


ORDER

Service connection for diverticulosis, to include as secondary to a service connected disability, is denied.

Service connection for plantar fascial and heel pain, to include as secondary to a service connected disability, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


